Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites both “multiple power source devices” and “a plurality of power supply devices”. However, the Specification/Drawings only provide support for power source devices 201-204. It is unclear if the claimed “multiple power source devices” and “plurality of power supply devices” are both referring to the same power sources/supplies supported by numerals 201-204.
Claim 13 is dependent upon claim 6, however it refers to “wherein the second power supply to power consumption look-up-table”, which was introduced in claim 7. For examination purposes, claim 13 is interpreted as though it is dependent upon claim 7. If this is not the intention, then claim 13 is rejected in a similar manner as claim 6 since they comprise similar subject matter.

Claim Objections
Claim 1 is missing the word “a” in the following recitation of line 1, “A control device for a power over Ethernet system”.

Claim 6 comprises a typographical error in line two: “wherein t the”.  Appropriate correction is required.

Claims 7-10 each recite “plurality of control circuit”, and should be amended to read “plurality of control circuits”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yam et al. U.S. PGPUB No. 2020/0076626 in view of Ferentz et al. U.S. PGPUB No. 2005/0272402.

Per Claim 1, Yam discloses a control device for power over Ethernet system having multiple power source devices, comprising: 
a plurality of control circuits (supervisors 110/112), each connected to a plurality of power supply devices (PSU’s 104-108) and a plurality of port switches (Paragraph 30, PSE controllers 116-120 perform switching functions as they control the flow of power to the powered devices 122-126.), each port switch controlling a power consumption state of at least one port for connection by a power consuming device (powered devices 122-126);
wherein each control circuit comprises:
an input terminal for connecting a plurality of power source devices (Figures 1 and 2; Supervisors directly connect to the PSU’s 104-108.);
a detection circuit connected to the input terminal for receiving a power supply state combination signal representing a combination of power supply state of the plural power source devices (Paragraphs 44-49; Supervisors receive bitstream data conveying the operation status of each PSU.);
a first look-up-table memory (PoE Power Table 216) to store a first power supply to power consumption look-up-table defining interface keep-on order 210 values for each interface and interface power draw values 212 for each interface (Paragraphs 58, 59, and 70);
and a control signal generating circuit (PSE signal generator 218) connected to the detection circuit and the first look-up-table memory and configured to:
upon receipt of a power supply state change signal from the detection circuit, generate a power consumption control signal corresponding to the received power supply state combination signal and a corresponding maximum power consumption value in the first power supply to power consumption look-up-table and provide the power consumption control signal to the plurality of port switches for turning ON or OFF the port switches (Paragraph 60; PSE signal generator 218 takes commands from the supervisor to enable/disable one or more interfaces, and convert them into a signal to be transmitted to the one or more PSE controller components that include the one or more interfaces to be enabled or disabled. See also Paragraph 76, Figure 3 numeral 320);
wherein the detection circuit is configured to: upon detection of a received power supply state combination signal different from a previously received power supply state combination signal, generate a power supply state change signal (Paragraphs 49 and 60; The “output okay” signal from each PSU provides instantaneous status information which can be used by the PSE controller to control which interfaces are enabled/disabled.);
and a signal bus connecting the plurality of control circuits (Figure 1; Supervisors 110 and 112 are connected via a signal bus.).

Yam does not specifically disclose the table as storing a corresponding relation of a plurality of power supply state combination and a plurality of maximum power consumption values.

However, Ferentz similarly teaches a PoE power management/distribution system where different combinations of power source availabilities are stored in a table with corresponding maximum power consumptions (Paragraphs 74-77 and Table 1).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement Ferentz’s power supply operational status and maximum power consumptions within the PoE table of Yam because it is pertinent information used in Yam’s port keep-on determination using information stored within its own table 216.

Per Claim 2, Yam discloses the control device for power over Ethernet system having multiple power source devices according to claim 1, wherein each control circuit determines a port switch to turn OFF in each case of the plurality of maximum power consumption values according to a predetermined priority order (Paragraphs 30-33 and 57; A “keep-on order” is maintained that represents a priority order of ports for receiving power.).Per Claim 3, Yam discloses the control device for power over Ethernet system having multiple power source devices according to claim 1, wherein the signal bus is a serial bus (See Claims 2, 7, 17, and 18; serial communications signals).Per Claim 5, Yam does not specifically disclose the power consumption limit/value teachings.

However, Ferentz similarly teaches a PoE power management/distribution system where different combinations of power source availabilities are stored in a table with corresponding maximum power consumptions (Paragraphs 74-77 and Table 1; Power Budget).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement Ferentz’s power supply operational status and maximum power consumptions within the PoE table of Yam because it is pertinent information used in Yam’s port keep-on determination using information stored within its own table 216.

Per Claim 6, Yam discloses the control device for power over Ethernet system having multiple power source devices according to claim 1, wherein the first power supply to power consumption look-up-table defines a corresponding relation of a plurality of power supply state combination signals and keep-on priority ordering (Paragraphs 28, 31, 44, 47, 58, 59, and 70).

Yam does not specifically disclose the table as storing a corresponding relation of a plurality of power supply state combination and a plurality of maximum power consumption values.

However, Ferentz similarly teaches a PoE power management/distribution system where different combinations of power source availabilities are stored in a table with corresponding maximum power consumptions (Paragraphs 74-77 and Table 1).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement Ferentz’s power supply operational status and maximum power consumptions within the PoE table of Yam because it is pertinent information used in Yam’s port keep-on determination using information stored within its own table 216.

Per Claim 14, Yam does not specifically teach a code with the same number of digits as the number of the plurality of power source devices.

However, Ferentz teaches this limitation (Paragraphs 74-77, Table 1).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement Ferentz’s binary digit code corresponding to each PSU within the bitstream code of Yam because an operation status of each PSU can be easily conveyed by use of a binary number, one for each PSU within the system.

*	*	*	*	*	*	*

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yam et al. U.S. PGPUB No. 2020/0076626 in view of Ferentz et al. U.S. PGPUB No. 2005/0272402 in further view of Chong et al. U.S. Patent No. 11,159,019.

Per Claim 4, Yam discloses a serial communication but not specifically an I2C communication protocol.

However Chong discloses utilizing an I2C communication bus 140 within a PoE policy based power supply device 101 for implementing to a power control module 102 which selectively provides power to a plurality of PoE devices (Col. 8 second paragraph and Col. 9 third paragraph).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the serial communication interface of Yam with an I2C serial communication interface as taught by Chong because I2C is a low-cost serial bus communication protocol for interconnecting components, such as within the PoE components disclosed within Yam and Chong.


Per Claim 16, Yam discloses a power over Ethernet system having multiple power source devices, comprising: a plurality of power source devices (PSU’s 104-108); a plurality of communication ports (Paragraph 17; PoE ports for interfacing to powered devices 122-126), each communication port to be connected by a power consuming device, to establish a signal and power connection with the power consuming device (Paragraph 30, Figure 1, powered devices 122-126); each communication port having a port switch to control power supplied to the port (Paragraph 30, PSE controllers 116-120 perform switching functions as they control the flow of power to the powered devices 122-126.); and a control device in connection with the plurality of power source devices and the plurality of communication ports via a network cable (Paragraphs 23, 30, and 34; supervisors 110/112), and to generate power consumption control signals for control of power supplied to respective communication ports from the plurality of power source devices (Paragraph 60; PSE signal generator 218 takes commands from the supervisor to enable/disable one or more interfaces, and convert them into a signal to be transmitted to the one or more PSE controller components that include the one or more interfaces to be enabled or disabled. See also Paragraph 76, Figure 3 numeral 320); wherein the control device is the control device for power over Ethernet system having multiple power source devices according to claim 1.

Yam discloses AC-DC power conversion being performed by the PSU (Paragraph 26), as opposed to a control device.

However, Chong similarly discloses a PoE system where a power sourcing equipment controller chips converts AC power to DC power for use by power consuming devices connected to a port of the PoE device (Col. 6 line 60 – Col. 7 line 8, Figure 1).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the AC/DC power conversion within a PoE control device as taught by Chong, in place of the PSU units of Yam performing the conversion, because it can be cost advantageous in a system with a large number of PSU’s to not require each PSU to have the power conversion capabilities.

Please refer to the above rejection of Claim 1 for reference to how Yam and Ferentz teach the limitations previously discussed.

-	Claim 16 is presented in a multiple dependent claim form due to the limitation: “one control device for power over Ethernet system having multiple power source devices according to any one of claims 1-15.”

Therefore, please refer to the above rejection of claims 1-6, 14, and 16 for detail on how the specific combinations of Claims 1, 16, and any of claims 1-6, 14, and 16 would be rejected if they were presented in the non-multiple dependent form.


Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

-	The following is a statement of reasons for the indication of allowable subject matter:

Claim 7 is considered to distinguish over the prior art due to no combination of the prior art teaching master controller equipped with a second look-up-table memory and its corresponding limitations, when considered in combination with the limitations of Claim 1.

-	Claims 8-13 and 15 inherit the allowable subject matter of Claim 7.

Claim 16 is presented in a multiple dependent form. A newly drafted claim comprising all the limitations of Claim 1, Claim 16, and Claim 7 would be considered allowable.

-	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889 - (Direct Fax: 571-273-0889).  The examiner can normally be reached on M-F: 8-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4174.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Brian T Misiura/
Primary Examiner, Art Unit 2186